Haskell, J.
Libels underE. S., c. 27, § 41, of liquors and vessels seized on search warrants under section 40, although resulting from search and seizure process are separate and distinct proceedings to determine whether the liquors are forfeit as intended for unlawful sale in this state.
The statute requires public notice to be given of the time and place, when and where any person claiming the liquors may appear and show cause why the same should not be decreed forfeit.
A claim on oath may be made for the liquors, and the magistrate upon such evidence as may be presented is required to determine the truth of the respective allegations in the libel and claim, and make such order thereon as law and justice may require.
The proceedings upon the libel and claim are of a criminal nature, and the rules applicable to criminal cases apply. State v. Robinson, 49 Maine, 285. State v. Guppy, 80 Maine, 57.
No rule of criminal pleading is better established than that proceedings before magistrates, being courts of limited jurisdiction, must show upon their face that the magistrate has jurisdiction of the cause.
E. S., c. 27 § 41 provides, "when liquors and vessels are seized as provided in the preceding section, the officer who *94made such seizure shall immediately file with the magistrate before whom such warrant is returnable a libel,” etc. It need not have been returned.
Section 63, prescribes the form of such libel, which has been followed in this case; but the claimant demurs to the libel because it does not show the magistrate with whom the libel was filed was the magistrate before whom the search and seizure process upon which the liquors in question were seized was returnable. The libel avers that the liquors, etc., were seized upon a warrant issued by the magistrate with whom the libel was filed. R. S., c. 132, § 7, provides "warrants issued by trial justices shall be made returnable before any justice in the couuty ; and a. justice for issuing one not so returnable shall be imprisoned for six months, and pay the costs of prosecution.”
R. S., c. 27, .§ 63, provides the form for warrants in cases of seizure, and that form commands the officer to bring the defendant "before me the subscriber or some other trial justice within and for said county,” so that although section 40, might seem to require such warrant to be returnable before the magistrate who issued it only, such is not its real meaning taken in connection with the other statutes above cited.
All warrants are required to be "made returnable before a,ny justice in the county.” The libel in question avers the search and seizure warrant to have been issued by the magistrate with whom the libel was filed. The law required it to be returnable before himself as well as all other trial justices in the county, so that the averment as to who issued the warrant is equivalent to an averment that it was returnable before himself, and shows a case within the jurisdiction of the magistrate.
The proceedings on the original search and seizure process need not be more fully recited than the statute form for a libel in such cases requires. No statute or common law rule requires that they should be. The libel in this” case conforms to the statute requirements and is sufficient.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbey and Poster, JJ., concurred.